Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/24/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation of “…preventing inadvertent removal from, the socket connector of the welding power supply” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “good” in claim 1 is a relative term which renders the claim indefinite. The term “good” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not definite what is meant by “…thereby ensuring good electrical contact…” or how to interpret the related structure.
The term “inadvertent” in claim 1 is a relative term which renders the claim indefinite. The term “inadvertent” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not definite what is meant by “…preventing inadvertent removal from, the socket connector of the welding power supply” or how to interpret the related structure. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 has been amended to substantially recite the subject matter of claims 18 and 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 15 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20030209530 A1 to Stuart et al. (“Stuart”).
Stuart discloses:
Regarding claim 1:

a nose (e.g., surface where reference number 7 is indicated in Fig. 4) comprising a contact surface configured to make electrical contact with a complementary contact surface of a socket connector of the welding power supply, thereby enabling conduction of electricity from the welding power supply to the plug (e.g., Fig. 1, 2, 4 and 8 and para 22-29); and 
a coupler (e.g., back section 9) configured to couple the removable insert to the socket connector, thereby ensuring good electrical contact with, and preventing inadvertent removal from, the socket connector of the welding power supply (e.g., Fig. 1, 2, 4 and 8 and para 22-29);
Regarding claim 2: the bore of the keyed entryway leads to the coupler (e.g., Fig. 1, 2, 4 and 8 and para 22-29);
Regarding claim 3: the bore of the keyed entryway leads to a recess in the nose, at least a portion of the coupler being retained in the recess (e.g., Fig. 1, 2, 4 and 8 and para 22-29);
Regarding claim 4: the contact surface comprises a frustoconical surface (e.g., surface where reference number 7 is indicated in Fig. 4) (e.g., Fig. 1, 2, 4 and 8 and para 22-29);
Regarding claim 15:
a mechanical connector (e.g., back section 9) configured to mechanically connect the removable insert to a socket connector of the welding power supply (e.g., Fig. 1, 2, 4 and 8 and para 22-29); 

a second electrical connector (e.g., base of diffuser body 7 at surface 21) configured to electrically connect the removable insert to a plug, wherein the second electrical connector comprises a base (e.g., base of diffuser body 7 at surface 21) having a keyed entryway (e.g., cavity 27 with detent elements 93 received in the radial bores 35) configured to connect with a key interface (e.g., detent elements 93 received in the radial bores 35) of the plug, the keyed entryway comprising a bore (e.g., cavity 27) encircled by an inner surface of the base, the inner surface having a keyed surface (e.g., detent elements 93) comprising a TWECO style latch that protrudes into the bore or a DINSE style axial groove that expands the bore (e.g., Fig. 1, 2, 4 and 8 and para 22-29);
Regarding claim 17: the first electrical connector comprises an electrically conductive frustoconical surface (e.g., surface where reference number 7 is indicated in Fig. 4) (e.g., Fig. 1, 2, 4 and 8 and para 22-29);
Regarding claim 18: the keyed entryway is configured to connect with a key interface of a DINSE or TWECO style plug (e.g., Fig. 1, 2, 4 and 8 and para 22-29);
Regarding claim 19: the keyed entryway comprises a bore (e.g., cavity 27) encircled by an inner surface of the base, the inner surface having a keyed surface (e.g., Fig. 1, 2, 4 and 8 and para 22-29); and
Regarding claim 20: the keyed surface comprises a latch (e.g., detent elements 93) that protrudes into the bore or an axial groove that expands the bore (e.g., Fig. 1, 2, 4 and 8 and para 22-29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart in view of US 20100232908 A1 to Chiu (“Chiu”).
Stuart discloses substantially all of the features of the claimed invention as set forth above.
Stuart does not explicitly disclose a shoulder screw (as recited in claims 5-7 and 16).
However, Chiu discloses:
Regarding claim 5: the coupler comprises a shoulder screw (e.g., screw member 1), the shoulder screw having a head (e.g., head 11) at a first end of the shoulder screw, a screw thread (e.g., connection portion 13 has an outer thread 131) -2-at a second end that is opposite the first end, and a shank (e.g., shank 12) connecting the head to the screw thread, the screw thread configured to engage complementary threaded grooves of the socket connector (e.g., Fig. 2 and 6 and para 20 and 27);
Regarding claim 6: the head of the shoulder screw is positioned within a recess of the nose, the head having a tool interface (e.g., tool groove 112) configured for coupling to a tool (e.g., Fig. 2 and 6 and para 20 and 27);
Regarding claim 7: the coupler further comprises a nut (e.g., metal plate member 7) screwed to the screw thread (e.g., Fig. 2 and 6 and para 20 and 27); and
Regarding claim 16: the mechanical connector comprises a shoulder screw (e.g., screw member 1), the shoulder screw having a head (e.g., head 11) at a first end of the shoulder screw, a screw thread (e.g., connection portion 13 has an outer thread 131) at a second end that is opposite the first end, and a shank (e.g., shank 12) connecting the head to the screw thread, the screw thread configured to engage complementary threaded grooves of the socket connector (e.g., Fig. 2 and 6 and para 20 and 27).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Stuart as suggested and taught by Chiu in order to provide a fastener for joining metal plate members that is easy and inexpensive to manufacture.

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110287652 A1 to Roscizewski et al. (“Roscizewski”) in view of US 20090212034 A1 to Willenkamp et al. (“Willenkamp”)
Roscizewski discloses:
Regarding claim 8: 
a housing (e.g., housing seen at elbow 102) with an insulating bulkhead (e.g., insulation body 136), the insulating bulkhead extending into the housing (e.g., Fig. 1 and para 23-25); and 
a socket connector (e.g., connector 110, conically shaped opening 112, probe 116, mating socket 118, threaded end 122) within the insulating bulkhead (e.g., Fig. 1 and para 23-25), the socket connector comprising: 
a bore (e.g., conically shaped opening 112) encircled by an inner surface (e.g., surface of conically shaped opening 112) (e.g., Fig. 1 and para 23-25), the inner surface comprising: 
a contact surface (e.g., surface of conically shaped opening 112) configured to make electrical contact with a complementary contact surface of a removable insert (e.g., Fig. 1 and para 23-25), and 
a coupling surface (e.g., surface at electrical connector 110) configured to engage a complementary coupling surface of the removable insert (e.g., Fig. 1 and para 23-25);
Regarding claim 10: the coupling surface comprises threaded grooves (e.g., grooves of threaded hole of electrical connector 110) and the contact surface comprises a conical surface (e.g., surface of conically shaped opening 112) (e.g., Fig. 1 and para 23-25);
Regarding claim 11: the inner surface further comprises a central surface between the contact surface and the coupling surface (e.g., Fig. 1 and para 23-25);
Regarding claim 12: the bore has a first diameter (e.g., diameter at electrical connector 110) at the coupling surface, and a second diameter (e.g., diameters of conically shaped opening 112) at the contact surface, the second diameter being larger than the first diameter (e.g., Fig. 1 and para 23-25); and
Regarding claim 13: the bore has a third diameter (e.g., tapered diameter within conically shaped opening 112) at the central surface, the third diameter being larger than the first diameter and smaller than the second diameter (e.g., Fig. 1 and para 23-25).  
Roscizewski does not explicitly disclose an electrical panel (as recited in claim 8) or power conversion circuitry (as recited in claim 14).
However, Willenkamp discloses:
Regarding claim 8: a housing (e.g., housing 14) having an electrical panel (e.g., panels of housing 14) (e.g., Fig. 1-5 and para 9); 
Regarding claim 9: spoolgun power pin 54 and spoolgun power supply cable 48, corresponding to the insulating bulkhead of Stuart, extends across the electrical panel (e.g., Fig. 1-5 and para 36); and
Regarding claim 14: power conversion circuitry positioned within the housing, the power conversion circuitry configured to generate welding-type output power and being in electrical communication with the socket connector (e.g., para 9 discloses that welding machine 10 further includes a power input connection (not shown) that receives AC power, such as that received from a standard power receptacle and, as is known in the art, the supply power is rectified and conditioned, thereby converting the incoming AC power to a DC welding-type power).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or at the time before the effective filing date (post AIA ) to modify Roscizewski as suggested and taught by Willenkampin order to provide welding-type power to a MIG welding gun while also providing a quick and easy means for supplying welding-type power to a spoolgun.
Response to Amendment
The amendment of 08/24/2021 is acknowledged. 
Response to Arguments
Applicant's arguments filed 08/24/2021 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments as well as the prior interview. The remarks then address the previous rejections under 35 U.S.C. 112 and note the related amendments resolving the previous rejections under 35 U.S.C. 112. The present rejections under 35 U.S.C. 112 are set forth above. The remarks then address the prior art rejections. Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The remarks then provide a conclusion requesting allowance.  However, the claims are presently rejected as set forth and explained above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Tu Hoang can be reached at (571) 272-4780, Dana Ross can be reached at (571) 272-4480, and Ibrahime Abraham can be reached at (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 26, 2022